IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TROY CLAYTON GAVIN,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5708

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed June 22, 2016.

An appeal from an order of the Circuit Court for Walton County.
Thomas R. Santurri, Judge.

Nancy A. Daniels, Public Defender, and Lori A. Willner, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.